UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 08-2073


PEGGY GILBERT,

                 Petitioner,

          v.

ISLAND CREEK COAL COMPANY;         DIRECTOR,   OFFICE   OF    WORKERS’
COMPENSATION PROGRAMS,

                 Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-0850-BLA)


Submitted:   April 15, 2009                    Decided:      April 29, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Derrick W. Lefler, GIBSON, LEFLER & ASSOCIATES, Princeton, West
Virginia, for Petitioner. Ashley M. Harman, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Respondent Island Creek Coal
Company.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Peggy Gilbert, surviving spouse of Grant P. Gilbert,

seeks review of the Benefits Review Board’s decision and order

reversing the administrative law judge’s award of black lung

benefits pursuant to 30 U.S.C. §§ 901-945 (2006).         Our review of

the record discloses that the Board’s decision is based upon

substantial    evidence    and       is   without   reversible    error.

Accordingly, we deny the petition for review for the reasons

stated by the Board.       Gilbert v. Island Creek Coal Co., No.

07-0850-BLA   (B.R.B.   July   25,    2008).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                        PETITION DENIED




                                      2